Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 17/157,354 MEDICAL DEVICE FIXATION METHOD filed on 1/25/2021.  Claims 1-17 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a method for using a fixation apparatus to affix a medical device in a selected position during a medical procedure, the fixation apparatus comprising a base comprising a top surface and a bottom surface, a deformable adherent material comprising a non-fluid gel material on the top surface of the base, and at least one stability feature associated with the base, the method having positioning the fixation apparatus during the medical procedure; using the at least one stability feature associated with the base to maintain the base in a location and position; positioning the medical device on the deformable adherent material; wherein the deformable adherent material substantially conforms to at least a portion of a shape of the medical device placed thereon; wherein the deformable adherent material removably fixes the medical device thereon in the selected position.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        9/8/21